Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a PCB module including a second PCB and one or more electronic components including a second IC package mounted on the second PCB, wherein the second PCB includes a second number of layers that is less than the first number of layers, the PCB module being configured to electrically couple with second contact structures that are disposed on the top surface of the package substrate, the second PCB extending beyond the edge of the package substrate and over the first PCB. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 10, a combination of limitations that the PCB module including a second PCB having a second number of layers that is less than the first number of layers and one or more electronic components electrically coupled to the second PCB, the one or more electronic components including a second IC package mounted on the second PCB wherein traces on the second PCB are electrically coupled to second contact structures on a top surface of the package substrate via a plurality of compression interconnection structures configured to form contacts maintained by a compression force, on at least one side of the compression interconnection structures, between the second contact structures that are disposed on the top surface of the package substrate and corresponding contact structures on a bottom surface of the second PCB, wherein upon fastening of the PCB module with the first IC package and the first PCB, the second PCB extends beyond the edge of the package substrate and over the first PCB. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that a contact interface formed on the second surface of the PCB substrate, the contact interface having a plurality of third contact structures arranged to couple to the second contact structures disposed on the top surface of the package substrate so that, when the third contact structures are coupled to the second contact structures disposed on the top surface of the package substrate, the PCB substrate extends beyond the edge of the package substrate and over the main PCB, wherein the plurality of third contact structures of the contact interface are arranged to couple with a plurality of compression interconnection structures configured to form contacts maintained by a compression force, on at least one side of the compression interconnection structures, between the second contact structures that are disposed on the top surface of the package substrate and corresponding contact structures on the PCB module. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bottoms (US 20100066393) discloses, figure 9, a first PCB 168, the second PCB 184 and the interconnecting features 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848